Exhibit 10.51

 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is entered into on this 14th day of
October, 2011, by and between Steel Dynamics, Inc. (the “Company”) and Keith E.
Busse, a resident of Fort Wayne, Allen County, Indiana (“Consultant”).

 

WHEREAS, Consultant is a founder of the Company, has been its Chief Executive
Officer since its inception, and has over 40 years of experience, knowledge,
expertise and industry contacts pertaining to the business of steelmaking both
in the United States and globally, and

 

WHEREAS, the Company wishes to engage Consultant’s services from and after
January 1, 2012, as an advisor and as a resource to the Company’s Chief
Executive Officer, to assist him and the Company, on an as needed and as
requested basis, regarding matters of business growth and development, as well
as in connection with potential special projects or assignments,

 

NOW, THEREFORE, in consideration of the mutual promises herein, the parties
agree as follows:

 

1.                                       CONSULTING SERVICES.  Consultant agrees
to act as an adviser and as a resource to the Company’s Chief Executive Officer
to assist him on an as needed and as requested basis in connection with (but
without limitation to) such matters as steel industry and general industrial and
economic conditions, strategic planning, new or existing business initiatives,
industry relations, markets, resources and technology matters (herein, the
“Consulting Services”).  Consultant hereby agrees to use his good faith and best
efforts in performing the Consulting Services described herein.  Consultant’s
physical disability during the term of this Agreement shall not be deemed to
adversely affect his ability to perform the Consulting Services contemplated
hereby.

 

2.                                       TERM.  Consultant’s services will
commence on January 1, 2012 and shall remain in full force and effect, for a
period of three (3) years, through the close of business on December 31, 2014;
provided, however, that, the parties may discuss and determine, by mutual
agreement, whether and, if so, on what terms, they may wish to extend this
Agreement for an additional period beyond December 31, 2014.  If the parties do
not mutually agree on an extension, and reduce that to writing prior to the
close of business on December 31, 2014, this Agreement shall terminate at that
time.

 

3.                                       RETAINER.  Commencing January 1, 2012,
the Company agrees to pay Consultant an annual non-accountable retainer in the
amount of Four Hundred Thousand Dollars ($400,000) for the first year and Three
Hundred Thousand Dollars ($300,000) per year for each of the second and third
years, payable monthly. Such retainer shall be deemed earned when paid to
Consultant, without regard to actual hours worked or particular services
rendered; provided, however, that Consultant, unless he otherwise agrees, shall
not be required to render services hereunder, on a cumulative basis, in excess
of 30 hours in any single month or 360 hours in any single year. Consultant
shall be given reasonable advance notice of and adequate information concerning
the scope and any limitations applicable to any consulting assignment.
Consultant

 

--------------------------------------------------------------------------------


 

will use his best efforts to reasonably accommodate consulting requests
hereunder, primarily at the Company’s main offices, but occasionally, when
requested, off site at one or more of the Company’s other locations or
elsewhere.

 

4.                                       REIMBURSEMENT OF EXPENSES.  In addition
to the foregoing, the Company shall pay Consultant his actual out-of-pocket
expenses as reasonably incurred by Consultant in furtherance of his performance
hereunder. Consultant agrees to provide the Company with such receipts and other
records as may be reasonably requested by the Company in accordance with its
expense reimbursement policy.

 

5.                                       AUTHORITY AND INDEPENDENT CONTRACTOR
STATUS.  Both the Company and Consultant agree that Consultant, in performing
any consulting services hereunder, as, when and within the scope of any
assignment from the Chief Executive Officer, will be acting hereunder as an
independent contractor in the performance of such duties, and nothing set forth
in or contemplated by this Agreement shall be construed to suggest or imply that
Consultant, in connection with any such activities hereunder, is acting or has
the authority to act as an employee, officer, agent or other authorized
representative of the Company, or as a partner, joint venturer or any other
business associate of the Company.  Unless specifically authorized by the Chief
Executive Officer or his authorized delegees, Consultant shall make no
representation nor take any action, expressly or by implication, that is
contrary to his status as an independent contractor or to the scope of his
authority as a consultant hereunder. Consultant shall be responsible for all
taxes, insurance and other obligations that are incumbent upon him as an
independent contractor.

 

6.                                       CONFIDENTIALITY AND NON-DISCLOSURE. 
Consultant and the Company acknowledge that Consultant will from time to time
have access to confidential, non-public or proprietary information regarding the
subject matter of his Consulting Services hereunder, including (but not limited
to) the identity and nature of existing or potential business relationships,
business opportunities, strategic planning, market sensitive information, the
identification of projects that the Company may be investigating or businesses
it may be considering for acquisition, or otherwise, as well as access to
records, documents and information that may have been made available to him by
third parties as an authorized representative of the Company.  Consultant agrees
that he will maintain all of such information in confidence and will not use or
disclose to others any of such information, directly or indirectly, during the
term of this Agreement or at any time thereafter, except as required in the
course of his engagement hereunder or as otherwise required to be disclosed by
legal process.  All files, records, documents, information, notes and the like,
which Consultant may obtain or may create in connection with his Consulting
Services hereunder, shall be and remain the exclusive property of the Company
and, upon the Company’s request during the term or, within fifteen (15) days
after the end of the term, shall be delivered by Consultant to the Company. 
Consultant shall not retain any copies of any of the foregoing without the
Company’s express prior written authorization.

 

7.                                       OWNERSHIP OF WORK PRODUCTS.  All Work
Product produced hereunder, including any documentation, reports, data and other
materials, shall be considered work(s) made by Consultant for hire for the
Company and shall belong exclusively to the Company.  If by operation of law any
of the Work Product, including all related intellectual property rights, is not

 

2

--------------------------------------------------------------------------------


 

owned in its entirety by the Company automatically upon creation thereof, then
Consultant agrees to assign, and hereby assigns, to the Company or its designee
the ownership of such Work Products, including all related intellectual property
rights.

 

8.                                       INDEMNIFICATION.  The Company hereby
agrees to indemnify Consultant against any claims, loss or expenses, including
reasonable attorney fees and expenses, to which he may be subjected by reason of
his performance of obligations.

 

9.                                       ASSIGNMENT.  The Consultant shall not
have the right to assign any of his rights or duties under this Agreement to any
other person, nor shall he have the right to delegate the performance of any of
his duties hereunder.  The Company shall be entitled to assign this Agreement.

 

10.                                 WAIVER.  No waiver by a party of any of the
provisions of this Agreement shall be considered a waiver of any other provision
or any breach or subsequent breach of a duty or responsibility under this
Agreement.  The exercise by a party of any remedy provided in this Agreement or
at law shall not prevent the exercise by that party of any other remedy provided
herein or at law.

 

11.                                 TERMINATION.  This Agreement may be
terminated:

 

(a)                                  At any time by the mutual agreement of both
parties;

 

(b)                                 Immediately by the Company upon the death of
Consultant;

 

(c)                                  By either party if the other party has
materially breached or defaulted in the performance of any of their respective
obligations hereunder and shall have failed to cure such breach or default
within ten (10) days after receiving written notice of such breach or default
from the other party.

 

12.                                 CHOICE OF LAW.  The laws of the State of
Indiana shall govern the validity of this Agreement, the construction of its
terms and the interpretation of the rights and duties of the parties hereto.

 

13.                                 NOTICES.  Any and all notices, demands or
other communications required or desired to be given hereunder by any party to
the other shall be in writing and shall be validly given or made to the other
party if personally served, or if delivered by overnight courier or by certified
mail, or if deposited in the United States mail, certified mail, postage prepaid
and with return receipt requested.  If notice, demand or other communication is
given by mail, such notice shall be conclusively deemed given five (5) business
days after deposit thereof in the United States mail, addressed to the party to
whom such notice, demand or other communication is to be given, as follows:

 

3

--------------------------------------------------------------------------------


 

If to the Company, to:

 

Steel Dynamics, Inc.

Attn:  Theresa E. Wagler, CFO

7575 W. Jefferson Blvd.

Fort Wayne, IN 46804

 

If to Consultant, to:

 

Keith E. Busse

2730 Eggeman Rd.

Fort Wayne, IN 46814

 

Any party may change its address for purposes of this paragraph by written
notice given in the manner set forth herein.

 

14.                                 AMENDMENT.  This Agreement may be amended
only by a written agreement executed by all parties hereto.

 

15.                                 ENTIRE UNDERSTANDING.  This document
constitutes the entire understanding and agreement of the parties, and any and
all prior agreements, understandings and representations are hereby superseded
and of no further effect, except for the Retirement Agreement and the Director
Agreement of even date herewith.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth below.

 

“COMPANY”

STEEL DYNAMICS, INC.

 

 

 

/s/

 

 

 

By: Joseph D. Ruffolo, Lead Independent Director

 

 

 

/s/

 

 

 

By: Mark D. Millett, Chief Operating Officer

 

 

 

 

“CONSULTANT’

KEITH E. BUSSE

 

 

 

 

 

/s/

 

4

--------------------------------------------------------------------------------